      Case
      Case1:20-cv-09779-LTS-KHP
           1:20-cv-09779-LTS-KHP Document
                                 Document100
                                          93 Filed
                                             Filed12/22/20
                                                   12/23/20 Page
                                                            Page11of
                                                                  of22




December 22, 2020
                                                                           Tiffany A. Miao
                                                                           direct dial: 212.589.4266
                                                                           tmiao@bakerlaw.com




VIA ECF

Hon. Laura Taylor Swain
United States District Court,                                 MEMO ENDORSED
Southern District of New York
500 Pearl St.
New York, NY 10007-1312



Re:    Intrepid Financial Partners, LLC v. Antonio C. Fernandez, Case No.: 1:20-cv-09779

Dear Judge Swain:

        We represent plaintiff Intrepid Financial Partners, LLC in the above-referenced matter.
Pursuant to your Honor’s Individual Practice Rule A.5, we respectfully submit this letter motion
to request permission to file a redacted version of the Parties’ Joint Supplemental Pre-Hearing
Submission. The information plaintiff seeks to redact in the referenced document is narrowly
tailored to sensitive non-public information regarding proprietary client information and trade
secrets, pursuant to the Stipulation and Protective Order entered into by the parties, ECF No. 37,
para. 1, and consistent with Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir.
2006); see also Encyclopedia Brown Prods., Ltd. v. Home Box Office, Inc., 26 F. Supp. 2d 606,
612 (S.D.N.Y. 1998) (“Potential damage from release of trade secrets is a legitimate basis for
sealing documents…”). Defendant consents to this application.

       Accordingly, plaintiff respectfully requests that the Court grant its application and enter
an order allowing the redaction filed.
      Case
      Case1:20-cv-09779-LTS-KHP
           1:20-cv-09779-LTS-KHP Document
                                 Document100
                                          93 Filed
                                             Filed12/22/20
                                                   12/23/20 Page
                                                            Page22of
                                                                  of22

Hon. Laura Taylor Swain
December 22, 2020
Page 2


Sincerely,
                                        The foregoing request is granted. DE# 93 resolved.
                                        SO ORDERED.
                                        12/23/2020
Tiffany A. Miao
                                        /s/ Laura Taylor Swain, USDJ

cc:    Tina Solis, Esq.
       Daniel Schnapp, Esq.
       Christina Kurow, Esq.
       John Siegal, Esq.
